DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 5/17/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
remain rejected under 35 U.S.C. 103 as being unpatentable over Casana Giner et al., (US 9,295,249 cited in IDS) in view of Dave et al., (WO2016/108928).
	Casana Giner et al. teaches, “Microencapsulated formulations of macrolide lactones (abamectin . . . with exceptional release characteristics resembling those of an emulsion concentrate . . . “ (Abstract).
	Having 10-70% non-polar solvent having a polarity value of a Hansen solubility paramenter of 0 to 3 would have been obvious insofar as Casana Giner et al. teaches dissolving abamectin in “vegetable or animal oils” (p. 4, lines 9-14; see also Formula 3A at col. 15 comprising Solvesso 100 (aromatic petroleum derivative)).  The instant claims 2 and 9 lists vegetable oil as suitable non-polar solvent.
	The compositions further include toluenediisocyanate (col. 17, Example 5), as per claims 7, 14, a surfactant e.g. “block copolymer ethoxylated-propoxylated” (col. 10, lines 18-19), a dispersant e.g. “acrylate protective colloids” (col. 13, line 15), a thickener e.g. xanthan or Arabic gum (natural polysaccharide) (Example 1), and water (see Example 1, and Example 3, Example 5F), as per claims 8, 15-17 (see generally col. 4, lines 40-65).
	Casana Giner et al. teaches a specific embodiment of micoroencapsulated emulsion comprising 1.83% Abemectin in “about 35 parts” oil phase (non-polar solvents)—Hostaphat B310, Escalol 507, BHA, dibutiltinlaurate—(3.14% isocyanate as wall forming material)—2.0% polymethylenepolyphenyl isocyanate, 1.14% m-tetrametyhlxylene diisocyanate; and “about 30 parts” water phase (polar solvents)—

	Casana Giner et al. does not teach a compound of Formula I.

	Dave et al. teaches microencapsulated compositions for agricultural applications (Abstract). 
Dave et al. observed that actives could form crystals in the aqueous phase of a microcapsule suspension and noted that “[c]rystallization of the active ingredient into the aqueous phase has limited increased levels of active in these aqueous capsule suspensions” (p. 4, para. [0012]).  Accordingly, Dave et al. “provides compositions and methods to prevent or reduce crystal formation in stable, high-load agricultural active compositions . . .”, by adding hydrophobic crystal inhibitor additives (p. 6, para. [0018]).  
  The hydrophobic crystal inhibitor additives “could be applied to any agricultural active composition comprising one or more solvents, one or more agricultural active ingredients, and/or one or more nitrification inhibitors, optionally nitrapyrin” (p. 6, para. [0019]). The compositions can be combined with pesticides such as abamectin (p. 24, para. [0087]).
These hydrophobic crystal inhibitor additives “such as aromatic solvents and ester compounds can increase the physical stability of the microcapsule suspension formulations, particularly at mild cold storage temperatures of about 10° C, preventing or at least reducing crystal formation in the aqueous phase of the microcapsule suspension” (p. 7, para. [0020]).  Suitable ester compounds include “2,2,4-trimethyl-1,3-pentanediol monoisopubyrate” (compound of Formula I) (p. 8, para. [0023]), which may be present in a range “between about 1.0 weight percent and about 4.0 weight percent” (p. 9, para. [0032]), as per claims 1, 4-6, 8, 11-13.

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the 2,2,4-trimethyl-1,3-pentanediol monoisopubyrate of Dave et al. to the compositions of Casana G for the advantage of increasing the physical stability of the microcapsule suspension formulations, as taught by Dave et al.

Response to Arguments
1) Applicant argues “there is no teaching or suggestion in Dave that would lead one skilled in the art to use hydrophobic crystal inhibitor additive of Dave when forming the microcapsules” and “[t]he only reasonable explanation for looking to Dave is that the Office Action has used hindsight in arriving at the elements of the present independent claims” (p. 8).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
any agricultural composition comprising one or more solvents, one or more agricultural active ingredients, and/or one or more nitrification inhibitors, optionally nitrapyrin” [emphasis added](p. 6, para. [0019]).
Furthermore, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination (MPEP 2144.II.). In this case, the advantage of adding 2,2,4-trimethyl-1,3-pentanediol monoisopubyrate of Dave et al. to the compositions of Casana Giner et al. is increased physical stability of the microcapsule suspension.


ii) Applicant further argues “the organic/oil mixture recited in the independent claims provides for both unexpected and surprising results” i.e. it helps “to achieve high abamectin loading levels” (p. 8).
However, since the prior art formulations comprise an organic/oil mixture, the high abamectin loading levels would have been implicit. 
Note that the prior art teaches a specific embodiment comprising microencapsulated abamectin within the claimed concentration range.  

Even if applicants data supported an unexpected result. Those results have not been shown to be superior to Casana Giner et al. “When an article is said to achieve unexpected (i.e. superior) results, those results must logically be shown as superior compared to the results achieved with other articles. Moreover, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612